Exhibit 10.1 OFFICE LEASE By and Between CAZ 1 LLC, an Arizona limited liability company, as Landlord and Insys Therapeutics, Inc., a Delaware corporation as Tenant 1 of 47 Article One: BASIC TERMS/DEFINITIONS This Article One contains the Basic Terms and Definitions of this Lease between the Landlord and Tenant named below. Other Articles, Sections and Paragraphs of the Lease referred to in this Article One explain and define the Basic Terms and are to be read in conjunction with the Basic Terms. Section 1.01Date of Lease. December 18, 2013 Section 1.02Landlord (include legal entity). CAZ 1 LLC, an Arizona limited liability company. Address of Landlord: 11452 El Camino Real, Suite 200 San Diego, California 92130 Phone: (858) 793-0202 Fax: (858) 793-5363 Section 1.03Tenant (include legal entity). Insys Therapeutics, Inc., a Delaware corporation. Address of Tenant prior to the Commencement Date: Insys Therapeutics, Inc. 444 South Ellis Street Chandler, Arizona 85224 Phone: (602) 910-2617 Fax: (602) 910-2627 The address of Tenant following the Commencement Date shall be the Premises address. Section 1.04Premises. The Premises is that certain office suite(s) located on the first floor, designated as Suite 100, containing approximately 34,945 rentable square feet as indicated on the space plan attached hereto as Exhibit A-1 (the “ Premises ”). The office building of which the Premises form a part is in the commercial office complex commonly known as Allred Park Place located at 1333 South Spectrum Boulevard, Chandler, AZ 85286 as shown on the site plan attached hereto as Exhibit A-2 , such building being Building 2 consisting of approximately 68,866 rentable square feet (the “ Building ”). The real property described on Exhibit A-3 hereto and all improvements thereon, including without limitation the Building and Common Areas (detailed below), are hereinafter collectively referred to as the “ Project .” In addition to the Premises, Tenant shall have the non-exclusive use of the Common Areas (defined below) subject to the terms of this Lease, applicable covenants, conditions and restrictions and the rules and regulations. The stated rentable square footage of the Premises and Building set forth above is approximate, but Landlord and Tenant agree that the stated rentable square footage shall be used for all purposes under this Lease and is not subject to adjustment. Section 1.05Lease Term. Eighty-four (84) months beginning on the later of (i) substantial completion of the Tenant Improvements pursuant to the Work Letter Agreement attached hereto as Exhibit “B” , or (ii) May 1, 2014 (the “ Commencement Date ”), and ending on the last day of the month following a full eighty-four (84) months thereafter (the “ Expiration Date ”). Landlord and Tenant shall execute an addendum to this Lease in the form attached hereto as Exhibit “D” confirming the Commencement Date and the Expiration Date of the original Lease Term. Failure to execute such Exhibit shall not affect the validity or enforceability of this Lease. 2 of 47 Section 1.06Permitted Uses. (See Article Five) Tenant may use and occupy the Premises for executive and general office purposes only, and no other use of the Premises shall be permitted without the express written consent of Landlord. Tenant’s use of the Premises shall be subject to the following restrictions of record: (a)
